Citation Nr: 9935406	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-11 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to September 11, 1997, 
for a grant of service connection for laryngeal carcinoma 
with radical laryngectomy.  


REPRESENTATION

Appellant represented by:	James R. Wilson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which granted a 100 percent 
evaluation with an effective date of September 11, 1997 for 
the disability at issue.  The veteran, who had active service 
from August 1968 to August 1971, appealed the matter of the 
effective date for service connection, and the case was 
referred to the Board for appellate review.



FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.   

2.  The veteran's initial claim for service connection for 
laryngeal carcinoma with radical laryngectomy was received by 
the RO on September 11, 1997, more than one year following 
separation from service.  



CONCLUSION OF LAW

The requirements for an effective date prior to September 11, 
1997, for a grant of service connection for laryngeal 
carcinoma with radical laryngectomy have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.102, 
3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991).  That is, he has presented "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a)(1991).

The veteran did not develop laryngeal cancer until many years 
after his discharge from service.  Post-service medical 
records show that in March 1988 the veteran was hospitalized 
and underwent laryngoscopy and laser excision of left 
laryngeal ventricle lesion.  In August 1991, the veteran was 
hospitalized again and underwent a radical laryngectomy.  A 
claim for service connection for laryngeal carcinoma with 
radical laryngectomy was received on September 11, 1997.

By rating decision dated September 1997, the veteran was 
granted service connection for laryngeal cancer as a result 
of Agent Orange exposure during his service in Vietnam.  The 
veteran contends that he should be granted an earlier 
effective date for laryngeal carcinoma with radical 
laryngectomy, back to the date of the initial diagnosis in 
1988 or back to the date of the radical laryngectomy 
performed on August 9, 1991.  

The law provides that "[u]nless specifically provided 
otherwise in this chapter, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991).  Further, "[t]he 
effective date of an award of disability compensation to a 
veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release."  38 U.S.C.A. 
§ 5110(b)(1) (West 1991).  By regulation, the effective date 
of an award of compensation based on an original claim will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400 (1999).  

In this case, the veteran's application for service 
connection dated September 4, 1997, was received by the RO on 
September 11, 1997.  Under the authority of the Agent Orange 
Act of 1991, the VA published a final rule implementing a 
decision of the Secretary of Veterans Affairs on June 9, 1994 
establishing that there is a positive association between 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era and the subsequent development of multiple 
myeloma and respiratory cancers.  This amendment established 
presumptive service connection for multiple myeloma and 
respiratory cancers.  See 38 C.F.R. § 3.307(a)(6)(ii) and 
38 C.F.R. § 3.309(e).  Accordingly, pursuant to these 
provisions, the RO granted service connection for the 
veteran's laryngeal carcinoma, effective the date of the 
veteran's claim. 

During a May 1998 hearing held before the RO, the veteran and 
his attorney argued that considerations of equity require the 
grant of an earlier effective date for service connection, 
back to August 9, 1991, for the veteran's laryngeal cancer 
with radical laryngectomy.  However, the evidence of record, 
as well as the veteran's testimony during the May 1998 
personal hearing make it clear that the veteran's original 
claim for benefits was not received until September 11, 1997.  
Further, there is no evidence or record of any earlier claim 
or informal claim.  Moreover, the effective date for the 
change in the regulations governing presumptive service 
connection for herbicide related diseases was June 9, 1994 
and there is no provision allowing for the use of a date 
prior to the date of receipt of the veteran's claim or for 
retroactive application of the June 9, 1994 amendment.  C.f. 
Nehmer v. United States Veterans' Administration, 32 F. Supp. 
2d 1175 (N.D. Cal. 1999); Nehmer v. United States Veterans' 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989); 
VAOPGCPREC 15-95, 60 Fed. Reg. 43187 (1995) (concerning 
effective dates for service connection in Agent Orange claims 
which had previously been denied).  Therefore, under the 
aforementioned provisions, the Board finds that September 11, 
1997 is the correct effective date for the grant of service 
connection for laryngeal cancer with radical laryngectomy.  

While acknowledging that the veteran may have suffered from a 
service-related disorder prior to that time, the Board 
emphasizes that the veteran's entitlement to service 
connection for that disorder could not arise until he filed a 
claim for that benefit.  See 38 U.S.C.A. § 5101(a);  38 
C.F.R. § 3.151(a).  Consequently, the Board finds that there 
is no legal basis for an award of an earlier effective date 
for the grant of service connection for laryngeal cancer with 
radical laryngectomy, assessed as 100 percent disabling.  As 
the disposition of this claim is based on the law, and not on 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 


ORDER

An effective date prior to September 11, 1997 for a grant of 
service connection for laryngeal cancer with radical 
laryngectomy is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

